              Case 2:20-cv-04660-KSM Document 56 Filed 03/26/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 HALMAN ALDUBI PROVIDENT AND                                 CIVIL ACTION
 PENSION FUNDS LTD.,

          Plaintiff,                                         NO. 20-4660-KSM

          v.

 TEVA PHARMACEUTICALS INDUSTRIES
 LIMITED, et al.,

          Defendants.



                                             ORDER

         AND NOW, this 26th day of March, 2021, upon consideration of movants Menorah and

Clal’s and The Investor Group’s Motions to be Appointed Lead Plaintiff and for Approval of

Lead Counsel (Doc. Nos. 8 & 9), the briefing submitted with respect thereto, and the parties’ oral

arguments, and for the reasons discussed in the accompanying memorandum, it is ORDERED

as follows:

         1.       The Investor Group’s Motion (Doc. No. 8) is GRANTED IN PART and

DENIED IN PART. The Investor Group, consisting only of Gerald Forsythe, shall serve as lead

plaintiff in this matter, and Faruqi & Faruqi LLP shall serve as lead counsel for the putative

class.

         2.       Menorah and Clal’s Motion (Doc. No. 9) is DENIED.

IT IS SO ORDERED.



                                                     /s/ Karen Spencer Marston
                                                     ______________________________
                                                     KAREN SPENCER MARSTON, J.
